Citation Nr: 1613706	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic skin condition.

2.  Entitlement to service connection for a condition manifested as fatigue, also claimed as chronic fatigue syndrome (CFS), to include as due to service-connected posttraumatic stress disorder (PTSD) or as due to an undiagnosed illness.

3.  Entitlement to service connection for a condition manifested as generalized joint pain, also claimed as degenerative joint disease (DJD) of multiple joints, to include as due to service-connected posttraumatic stress disorder (PTSD) or as due to an undiagnosed illness.

4.  Entitlement to service connection for a condition manifested as generalized muscle pain and spasm, to include as due to service-connected posttraumatic stress disorder (PTSD) or as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to service-connected posttraumatic stress disorder (PTSD) or as due to an undiagnosed illness.

6.  Entitlement to service connection for a left knee disability, status post total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, Ms. J.B.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1981 to May 1991, to include a tour of duty in Southwest Asia from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which was itself a reconsideration of an earlier, August 2008 decision.  The RO has at times referred to a need to reopen previously denied claims, but this is incorrect; the maters have been continually prosecuted since receipt of the original claim.

The Board has recharacterized some of the issues to better reflect the allegations of the Veteran.  Claims for fatigue and CFS are combined, as are claims for general and specific joint DJD problems, in order to better focus development.  Additionally, the Veteran's alternative theories of entitlement are now indicated in describing the issues on appeal.

The Veteran and his friend testified at a November 2015 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  At that time, the Veteran submitted updated VA treatment records, along with a waiver of initial RO consideration of such.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

All issues save that of service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In writing and on the record at the November 2015 hearing, prior to promulgation of a decision on the appeal, the Veteran expressed his desire to withdraw his appeal with regard to service connection for a skin condition.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of service connection for a skin condition.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after an SOC has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) .

The Veteran specified that he wished to withdraw his appeals with regard to service connection for a skin condition at the November 2015 hearing.  See Transcript, p. 3.  He additionally submitted a written and signed statement to that effect at the hearing.

The Veteran's request qualifies as a valid withdrawal of the perfected appeal.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to that issue.  The matter is dismissed.


ORDER

The appeal for service connection of a chronic skin condition is dismissed.


REMAND

Remand is required with regard to the remaining issues to secure full compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran has raised several alternative theories of entitlement with regard to his various claims.  He has alleged the presence of an undiagnosed illness based on his service in Southwest Asia, and has associated joint pain, muscle pain and spasm, fatigue, and headaches to such.  He has, based on statements by his treating doctors, associated those same conditions with his newly-service connected PTSD.  Finally, he has alleged direct service connection for his various joint problems.

Undiagnosed Illness

The Veteran was afforded a Gulf War examination in May 2012, wherein the examiner addressed the possibility of a link between in-theater environmental exposures and current complaints, as well as the presence of undiagnosed illness affecting multiple body systems.

Unfortunately, the resulting examination and opinions are not adequate.  The examiner's statements as to nexus are on their face contradictory and confusing, and a new examination is required.  For example, the doctor repeatedly stated that the symptom under consideration was related to a known diagnosis, but actually appears to consider the manifestation itself to be the diagnosis.  Further, he repeatedly finds "unknown etiology" for the symptoms reported, and offers multiple possible risk factors, but does not adequately state the rationale and basis for elimination of service as a risk.  Clear diagnoses and supporting rationales for rendered opinions are required.

Secondary to PTSD

VA treatment records indicate that the Veteran's treating doctors have raised the possibility that joint and muscle pain, fatigue, and headaches may in fact be signs and symptoms of PTSD, which was recently service-connected and rated 70 percent disabling.  A VA examination and opinion addressing this possibility, as well as findings discussing whether a free-standing or independently ratable disability entity is present, is required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Direct

With regard to the Veteran's various joint claims, he has alleged a generalized condition and arthritic changes of his shoulders, elbows, ankle, right knee, and spine due to Southwest Asia service.  This allegation is addressed above.

Additionally, however, he has alleged, or the record gives rise to, specific claims of injury to various joints which must be separately addressed and adjudicated.  

Primary among these is the left knee.  Service treatment records document in-service soft tissue and meniscus injuries in mid-1988, and in late 1990, the Veteran complained of bilateral knee pain associated with distance running and foot problems.  One STR even refers to potential early onset degeneration on x-ray.  The current VA examination fails to adequately address the possibility that any currently diagnosed left knee condition is caused or aggravated by service, and such is required.

The same is true for the right knee and potentially the ankles.  The November 1990 notes indicating knee and foot pain with running, and prescribing orthotics, raise a reasonable possibility of a direct link between in-service complaints and current problems.  An examiner must address such on remand.

Review of service treatment records does not reveal spine, elbow, or shoulder complaints which necessitate specific development; similarly, references to headaches are tied to illness and infection, and not to any neurological condition currently complained of.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Murfreesboro, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2015 to the present.

2.  Schedule the Veteran for a VA Joints examination; the claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant records must be printed and provided for review.

a)  The examiner must identify all current disabilities of the left knee, right knee, left ankle, and right ankle.  For each, the examiner must opine as to  whether it is at least as likely as not such are caused or aggravated by military service.  

The examiner must discuss the in-service treatment for left knee problems in 1988 and 1990, the need for orthotics identified in November 1990 and associated foot and bilateral knee complaints, and the Veteran's in-service participation in marathons.

b)  The examiner must clearly state whether there is any current systemic condition of the joints manifesting as pain and/or arthritic changes.  If a specific diagnosis, systemic or by specific joint, can be made, it must be.  If conditions and symptoms are present but unexplained, such must be stated clearly.  Finally, the examiner should opine as to whether any diagnosed conditions are caused or aggravated by military service, to include service and environmental exposures in Southwest Asia.  

3.  Schedule the Veteran for a VA mental disorders examination; the claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant records must be printed and provided for review.

The examiner must opine as to whether the Veteran's complaints of headaches, joint and muscle pains, and fatigue are at least as likely as not manifestations of his service-connected PTSD.  A detailed description of such manifestations would be helpful.

4.  Schedule the Veteran for a VA Gulf War protocol examination; the claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant records must be printed and provided for review.

The examiner must state whether there is any current clinical diagnosis accounting for the reported symptoms of headaches, joint pains, muscle pain and spasm, and fatigue.  If no diagnosis accounting for any or all complaints can be identified, such must be clearly stated.

The examiner must opine as to whether any reported symptomatology or diagnosed condition is at least as likely as not caused or aggravated by military service, to include service in Southwest Asia.

5.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


